DETAILED CORRESPONDENCE
This Office action is in response to the application filed April 12, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by LIU et al (2015/0323869).
The claimed invention recites the following:

    PNG
    media_image1.png
    147
    649
    media_image1.png
    Greyscale

LIU et al report a topcoat resin composition comprising a matrix polymer of the following structure having a hexafluoroalcohol group or an acid group, see paragraph [0030] below:

    PNG
    media_image2.png
    412
    430
    media_image2.png
    Greyscale
	

    PNG
    media_image3.png
    261
    413
    media_image3.png
    Greyscale

Other matrix, additive and surface-active polymers (PM1-2, PA1 and PS1-3) are reported in Table 1, paragraph [0079].
The solvents used in the topcoat composition of LIU et al are reported in Table 2. [paragraph [0080] wherein IANB is isoamyl n-butyrate that meets the ester solvent in claim 1, see below:

    PNG
    media_image4.png
    276
    745
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    164
    749
    media_image5.png
    Greyscale

Examples 6 and 7 anticipate the claimed ester solvent by disclosing isoamyl n-butyrate and isoamyl isovalerate, respectively.  The monoether of claim 14 and the alcohol solvent of claim 15 are met by Examples 6 and 7 as well for disclosing DPM (dipropylene glycol methyl ether) and 4M2P (4-Methyl-2-pentanol) that are formulated in those compositions.
Claims 16 and 17 are described above for the hexafluoroalcohol group and an acid group.
Claims 18 is met by the Example in Table 1 wherein no acid or acid generators are reported in the formulation.
Claims 19 and 20 are met by the disclosure in paragraph [0081] wherein the lithographic process of coating the composition over a photoresist followed by immersion lithography that includes exposure and development.  The topcoat layer is asserted to remain on the photoresist pattern image after development by adhering to the portions of the photoresist that remain after development.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (2015/0323869).
The claimed invention has been recited above and is included by reference.
LIU et al has been discussed above and all parts are included by reference here.
LIU et al lack an explicit disclosure for the ester solvent isoamyl isobutyrate recited in claim 12, however they do disclose an isomer isoamyl n-butyrate.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use known isomer solvents in place of any of the listed solvents in Table 2, such as isoamyl isobutyrate in place of isoamyl n-butyrate and reasonably expect to achieve same or similar results with respect to improved high receding contact angles in immersion lithography and good developer solubility.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIU et al (2016/0130462) is to the same assignee and include common inventors, thus this reference is not seen as prior art, but cited for interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                   	 Primary Examiner, Art Unit 1737                                                                                                                                    
J. Chu
September 10, 2022